BOND, C. J.
(dissenting). — I am constrained to dissent from Paragraph III and the result' of the opinion of my learned brother Paeis. The other paragraphs of the opinion are demonstratively clear and correct.- I am, however, unable to concur in his views of the application of the law relating to the effect of admissions or declarations by the agent as against his principal on the facts shown by this record. These, as I gather them, are that the defendant insurance company is a non-resident of the State of Illinois and the bank, represented by its cashier, was, to all intents and purposed, the insurance company itself in so far as concerned its dealings with policy-holders and the payment of premiums by them in that State; and to this end that such bank, and its cashier, were clothed by the insurance company with plenary power to collect and receive any and all premiums payable to it by its policy-holders. As I understand the facts, plaintiff applied to said cashier of said bank for -the purpose of learning what payments of premiums were still due on the policy in suit. I think his admissions in that respect were strictly within the scope of his continuing agency to collect and receive the premiums due his principal; for he could not perform that duty.without stating what premiums were still due after extending former payments. His testimony, therefore, related strictly to the performance of the duties entrusted to the bank as the general agent and alter ego of the nonresident insurance company; indeed, as its sole representative in the State of Illinois. [Laundry Co. v. Ins. Co., 151 Mo. 90; Nickell v. Ins. Co., 144 Mo. 420; Blass v. Ins. Co., 202 S. W. l. c. 271; Brink v. Ins. Co., 49 Vt. 442; Hall v. Ins. Co., 23 Wash. 610.] In these circumstances I think his admissions and declarations had the same evidentiary force as if they *28had been made by bis principal and, therefore, that there was no error in admitting them in evidence and hence there was no conflict between the ruling of the St. Louis Court of Appeals on that point and the previous rulings of this court cited in the application made by relator.
Walker, J., joins in this opinion.